DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 6/11/2020.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the meaning of “storing the migration dataset in the migration dataset” at line 11 is not clear. It is not clear the meaning the action/process of storing an object, i.e., the claimed migration dataset, in the same object, i.e., the claimed migration database. According to the specification (such as [0030]), the invention is related to generating a script to load or store the migration dataset or the modified file data into the storage location associated with the cloud storage service. For the purpose of examination, examiner interprets the limitation mentioned above as: storing the migration dataset in the storage location.
Claims 2-7 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rawalkshatriya et al. (US 20200280547 A1, hereafter Rawalkshatriya) in view of Masi et al. (US 20190068687 A1, hereafter Masi) and Goodwin (US 7650392 B1).

Regarding to Claim 1, Rawalkshatriya discloses: An apparatus (see Figs. 1, 2, 5; “user device 102”), comprising: 
a processing circuit (see Fig. 2 and [0026]; “The plurality of user devices 102 a-102 n can include one or more processors”); and
logic stored in computer memory and executed on the processing circuit, the logic operative to cause the processing circuit (see Fig. 2 and [0026]; “The plurality of user devices 102 a-102 n can include one or more processors, a memory” and “the plurality of user devices 102 a-102 n can be configured to encrypt the data objects using the encrypt function of the PRE and upload the encrypted data objects to the at least one cloud device 106 a-106 n”. It is understood to one with ordinary skill in the art that a user device as shown on Fig. 2 and described by [0026] should utilize logic or code stored in the memory and executed on the processor to cause the processor to execute the functionalities or features written on the logic or code) to:
access configuration information associated with migrating source data to a cloud storage service, the configuration information comprising settings directed towards storing the source data in the cloud storage service (see Fig. 2, [0032] and [0037]; “the key generation module 202 generates a random master secret key (MSK)” and “The encryption module 204 can be configured to encrypt the data objects when the user device 102 wants to upload the data objects to the at least one cloud device 106 a-106 n. For encrypting the data objects, the encryption module 204 derives a file encryption key (FEK) using the MSK”. Accessing MSK information associated with migrating the data objects of user devices to a cloud device, such MSK information is settings used for encrypting such data objects to be stored to the cloud storage device, and thus it is setting directed towards storing the data objects in the cloud storage service);
convert file data to be migrated to a storage location over a network into a migration dataset in accordance with the settings in the configuration information, the storage location corresponding to the cloud storage service (see Figs. 2, 5, [0023], [0032] and [0037]; “Examples of the data objects/content/data can be, but not limited to, files, content of files, text/messages, documents, media files (audio files, image files, video files or the like) and so on” and “The encryption module 204 can be configured to encrypt the data objects when the user device 102 wants to upload the data objects to the at least one cloud device 106 a-106 n. For encrypting the data objects, the encryption module 204 derives a file encryption key (FEK) using the MSK”); and
communicate [the script and] the migration dataset to a server associated with the cloud storage service, the server configured to [execute the script and] store the migration dataset in the storage location in accordance with the settings in the configuration information (see Figs. 1, 5 and [0084]-[0085]; “The re-encryption module 304 re-encrypts the encrypted data objects of the user device 102 c with the re-key (the re-key from the user device 102 c to the user device 102 b) received from the user device 102 c. The re-encrypted data object(s) can be pushed to the at least one cloud device 106 a-106 n preferred/selected by the user device 102 b”).

Rawalkshatriya does not discloses:
generate a script for storing the migration dataset in the migration dataset, the script being generated based upon the settings in the configuration information;
communicate the script to the server, the server configured to execute the script.
However, Masi discloses: generate a script for storing data to be migrated to a destination location, the script being generated based upon the settings in the configuration information; execute the script to store the data in the storage location in accordance with the settings in the configuration information (see [0132]; “a custom data structure or script can be configured to transfer the contents of a local folder to a destination network address. The script can interface with the network connection (such as the web socket) in order to effectuate the transfer”. The script is configured or generated in a manner of transferring data to be migrated to a destination network address, and thus such script is configured or generated based on the destination network address in the configuration information of the data to be migrated).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the function/process of pushing or transferring the encrypted data object to one of the cloud storage devices from Rawalkshatriya by including mechanism of utilizing a script to transfer data to a specified destination network address from Masi, since a script is well-known and understood to one with ordinary skill in the art to perform certain computing tasks automatically.
Furthermore, Goodwin discloses: a client device generates a script for performing a task; communicate the script to a server, the server configured to execute the script to perform the task defined by the script (see Fig. 1, and Claim 18, “receiving a user-defined script for processing a content of HTTP reply data”. Also see “to prepare the module, an external script editor may be employed, and the module transferred to the reverse proxy application when completed” from lines 60-63 of col. 10).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the generation and execution processes of a script performing a data handling task from the combination of Rawalkshatriya and Masi by including the mechanism of generating and executing a script at two different computing devices from Goodwin, and thus the combination of Rawalkshatriya, Masi and Goodwin would disclose the missing limitations from Rawalkshatriya (note: before combining feature from Goodwin, the script at the combination of Rawalkshatriya and Masi can be generated at either of user device or key server since it is silent at Masi to disclose the location to generate the script. However, Goodwin discloses a script to be transferred to a proxy server can be generated in either of user device or the proxy server, see lines 60-65 of col. 10 from Goodwin), since it is well-known and understood to utilize an external script editor to generate and transfer a script module to be executed at a proxy server (see lines 60-65 of col. 10 from Goodwin).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Rawalkshatriya, Masi and Goodwin discloses: comprising logic operative to cause the processing circuit to communicate the migration dataset to a proxy server and instruct the proxy server to execute the script and communicate the migration dataset to the storage location (see Figs. 1, 5 and [0084]-[0085] from Rawalkshatriya; “The re-encryption module 304 re-encrypts the encrypted data objects of the user device 102 c with the re-key (the re-key from the user device 102 c to the user device 102 b) received from the user device 102 c. The re-encrypted data object(s) can be pushed to the at least one cloud device 106 a-106 n preferred/selected by the user device 102 b”. Also see [0132] from Masi and Claim 18 from Goodwin. At the combination system, the script generated by user device is provided to the proxy/key server for uploading the encrypted data object to one of the destination network addresses hosted by the cloud devices).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Rawalkshatriya, Masi and Goodwin discloses: comprising logic operative to cause the processing circuit to generate the script using a network address and a data model corresponding to the storage location, the network address and the data model being based upon the settings in the configuration information (see [0132] and [0136]-[0137] from Masi; “a custom data structure or script can be configured to transfer the contents of a local folder to a destination network address. The script can interface with the network connection (such as the web socket) in order to effectuate the transfer” and “transmit the at least one file to the network address of the remote computing device over the web socket connection (or other network connection)”. The script is configured or generated according to at least configuration information related to the destination address and the data model related to which local folder and which contents of the local folder are required to be transferred to the destination network address).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Rawalkshatriya, Masi and Goodwin discloses: comprising logic operative to cause the processing circuit to convert the file data according to an encoding format, the encoding format being based upon the settings in the configuration information (see Figs. 2, 5, [0023], [0032] and [0037] from Rawalkshatriya; “Examples of the data objects/content/data can be, but not limited to, files, content of files, text/messages, documents, media files (audio files, image files, video files or the like) and so on” and “The encryption module 204 can be configured to encrypt the data objects when the user device 102 wants to upload the data objects to the at least one cloud device 106 a-106 n. For encrypting the data objects, the encryption module 204 derives a file encryption key (FEK) using the MSK”. The encryption with FEK would be considered as a type of encoding format).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rawalkshatriya et al. (US 20200280547 A1, hereafter Rawalkshatriya) in view of Masi et al. (US 20190068687 A1, hereafter Masi) and Goodwin (US 7650392 B1) and further in view of Vogel et al. (US 20080216174 A1, hereafter Vogel) and Iijima et al. (US 20200387387 A1, hereafter Iijima).

Regarding to Claim 2, the rejection of Claim 1 is incorporated, the combination of Rawalkshatriya, Masi and Goodwin does not disclose: comprising logic operative to cause the processing circuit to generate an executable pipeline based upon the settings in the configuration information and apply the executable pipeline to convert the file data in response to receiving the file data over the network.
However, Vogel discloses: comprising logic operative to cause the processing circuit to convert the file data in response to receiving the file data over the network (see [0030]-[0031] and [0060]; “the client searching the data stored in data storage for recognizable patterns that indicate sensitive data”, “a modified version of the identified sensitive data. As used herein, a modified version of data is a version of the data that is changed such that it still indicates the data without disclosing the data in full, and includes a version of the data that has been masked, redacted, truncated, and/or encrypted” and “the client station 14 to collect data based on the identified sensitive data”, emphasis added. Also see [0025] and [0044]; “data storage refers to one or more internal and/or external hardware components of a computing device for storing data”. The client station 14 to receive the collected data from the external data storage via the network and modify the collected data having sensitive information).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the encryption process on the data to be uploaded to the remote cloud location from the combination of Rawalkshatriya, Masi and Goodwin by including processes scanning sensitive information within a file for encrypting/modifying the sensitive information and sending the encrypted/modified file to remote server from Vogel, since it is well-known and understood sensitive information should be encrypted or modified for security purpose before transmitting data containing such sensitive information to another storage location (see [0004] from Vogel). 
Furthermore, Iijima discloses: logic operative to cause the processing circuit to generate an executable pipeline based upon the settings in the configuration information and apply the executable pipeline to perform corresponding operations (see [0008]; “automatically generates executable analytic pipelines for various execution engines based on analytical solution module metadata and user customization” and “deploys and executes analytic pipelines … on edge servers”. Also see [0042], [0050] and [0062]; “ the standard description of the analytical operators and data pipeline (e.g., data flow) used”, “ Flow Definition describes how to connect and integrate multiple operators in a pipeline or iteration” and “The Flow Wrapper Code Generator 207 generates the wrapper code for flow pipelining that can be executed on the targeted analytic platform”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the execution of encryption module from the combination of Rawalkshatriya, Masi, Goodwin and Vogel by including mechanism of implementing data operation task by executable pipeline from Iijima, and thus the combination of  Rawalkshatriya, Masi, Goodwin, Vogel and Iijima would disclose the missing limitations from the combination of Rawalkshatriya, Masi and Goodwin, since executable pipeline is a well-known and understood implementation for executing a sequence of computing processes to be executed in parallel that the output stream of one process can be automatically fed as the input stream of the next one at the computing fields. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rawalkshatriya et al. (US 20200280547 A1, hereafter Rawalkshatriya) in view of Masi et al. (US 20190068687 A1, hereafter Masi) and Goodwin (US 7650392 B1) and further in view of Vogel et al. (US 20080216174 A1, hereafter Vogel) and Dutta (US 20150324592 A1).

Regarding to Claim 4, the rejection of Claim 1 is incorporated, the combination of Rawalkshatriya, Masi and Goodwin does not disclose: comprising logic operative to cause the processing circuit to apply a tokenization mechanism to a portion of the migration dataset having sensitive information, the portion being identified in the settings in the configuration information.
However, Vogel discloses: comprising logic operative to cause the processing circuit to apply a data security mechanism to a portion of the data having sensitive information, the portion being identified in the settings in the configuration information (see [0030]-[0031]; “the client searching the data stored in data storage for recognizable patterns that indicate sensitive data” and “a modified version of the identified sensitive data. As used herein, a modified version of data is a version of the data that is changed such that it still indicates the data without disclosing the data in full, and includes a version of the data that has been masked, redacted, truncated, and/or encrypted”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the encryption process on the data to be uploaded to the remote cloud location from the combination of Rawalkshatriya, Masi and Goodwin by including processes scanning sensitive information within a file for encrypting/modifying the sensitive information and sending the encrypted/modified file to remote server from Vogel, since it is well-known and understood sensitive information should be encrypted or modified for security purpose before transmitting data containing such sensitive information to another storage location (see [0004] from Vogel). 
Furthermore, Dutta discloses: apply data security mechanism to data to be transferred to remote location comprises apply a tokenization mechanism to a portion of the migration dataset having sensitive information (see [0004]; “tokenizing the encrypted sensitive data, and/or storing the encrypted sensitive data in association with the token to a token vault”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the data security modification operations performed on data having sensitive information from the combination of Rawalkshatriya, Masi, Goodwin and Vogel by including applying tokenization mechanism on encrypted sensitive data from Dutta, and thus the combination of Rawalkshatriya, Masi, Goodwin, Vogel and Dutta would disclose the missing limitations from Rawalkshatriya, Masi and Goodwin, since it provides higher security on sensitive information via both of encryption mechanism and tokenization mechanism on the sensitive information (see [0003]-[0004] from Dutta).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rawalkshatriya et al. (US 20200280547 A1, hereafter Rawalkshatriya) in view of Masi et al. (US 20190068687 A1, hereafter Masi) and Goodwin (US 7650392 B1) and further in view of Vogel et al. (US 20080216174 A1, hereafter Vogel).

Regarding to Claim 7, the rejection of Claim 1 is incorporated, the combination of Rawalkshatriya, Masi and Goodwin does not disclose: comprising logic operative to cause the processing circuit to access the settings comprising information to identify sensitive information within a file.
However, Vogel discloses: comprising logic operative to cause the processing circuit to access the settings comprising information to identify sensitive information within a file (see [0030]-[0031]; “the client searching the data stored in data storage for recognizable patterns that indicate sensitive data”, emphasis added. Also see [0024]; “Data may be organized into various forms, including data elements, data instances, and/or data files”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the encryption process on the data to be uploaded to the remote cloud location from the combination of Rawalkshatriya, Masi and Goodwin by including processes scanning sensitive information within a file for encrypting/modifying the sensitive information and sending the encrypted/modified file to remote server from Vogel, since it is well-known and understood sensitive information should be encrypted or modified for security purpose before transmitting data containing such sensitive information to another storage location (see [0004] from Vogel).

Claims 8-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rawalkshatriya et al. (US 20200280547 A1, hereafter Rawalkshatriya) in view of Williamson et al. (US 20180232528 A1, hereafter Williamson), Masi et al. (US 20190068687 A1, hereafter Masi) and Goodwin (US 7650392 B1).

Regarding to Claim 8, Rawalkshatriya discloses: A computer-implemented method executed on a processing circuit (see Fig. 2 and [0026]), the method comprising:
accessing configuration information associated with migrating source data to a cloud storage service, the configuration information comprising settings directed towards storing the source data in a storage location of the cloud storage service (see Fig. 2, [0032] and [0037]; “the key generation module 202 generates a random master secret key (MSK)” and “The encryption module 204 can be configured to encrypt the data objects when the user device 102 wants to upload the data objects to the at least one cloud device 106 a-106 n. For encrypting the data objects, the encryption module 204 derives a file encryption key (FEK) using the MSK”. Accessing MSK information associated with migrating the data objects of user devices to a cloud device, such MSK information is settings used for encrypting such data objects to be stored to the cloud storage device, and thus it is setting directed towards storing the data objects in the cloud storage service);
converting file data into a migration dataset in accordance with the settings in the configuration information, including applying a data security mechanism to a portion of the file data having target data (see Figs. 2, 5, [0023], [0032] and [0037]; “Examples of the data objects/content/data can be, but not limited to, files, content of files, text/messages, documents, media files (audio files, image files, video files or the like) and so on” and “The encryption module 204 can be configured to encrypt the data objects when the user device 102 wants to upload the data objects to the at least one cloud device 106 a-106 n. For encrypting the data objects, the encryption module 204 derives a file encryption key (FEK) using the MSK”);
communicating [the script] and the migration dataset to a server managing the cloud storage, the server configured to [execute the script and] store the migration dataset in the storage location in accordance with the settings in the configuration information (see Figs. 1, 5 and [0084]-[0085]; “The re-encryption module 304 re-encrypts the encrypted data objects of the user device 102 c with the re-key (the re-key from the user device 102 c to the user device 102 b) received from the user device 102 c. The re-encrypted data object(s) can be pushed to the at least one cloud device 106 a-106 n preferred/selected by the user device 102 b”).

Rawalkshatriya does not disclose: the data security mechanism applies to the portion of the file data having target data including a tokenization mechanism, the portion being identified in the settings in the configuration information; 
generating a script for storing the migration dataset in the storage location, the script being generated based upon the settings in the configuration information; and
communicate the script to the server, the server configured to execute the script.
However, Williamson discloses: converting file data into a [migration] dataset in accordance with the settings in the configuration information, including applying a tokenization mechanism to a portion of the file data having target data, the portion being identified in the settings in the configuration information (see [0045]-[0046]; “apply additional security features to data portions of the input data sources 102A-N that are determined to be sensitive based on the detected security level of the data portions” and “Examples of security features that may be applied are encryption (e.g., via SHA, RSA, etc.), tokenization”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the data security operations performed on the data objects to be uploaded to cloud storage from Rawalkshatriya by including applying additional data security operation like a tokenization mechanism on data having sensitive information from Williamson, since a tokenization mechanism is a well-known and understood data security operation to be applied on sensitive data to provide additional protection for the sensitive data.
Furthermore, Masi discloses: generating a script for storing data to be migrated to a destination location, the script being generated based upon the settings in the configuration information; execute the script to store the data in the storage location in accordance with the settings in the configuration information (see [0132]; “a custom data structure or script can be configured to transfer the contents of a local folder to a destination network address. The script can interface with the network connection (such as the web socket) in order to effectuate the transfer”. The script is configured or generated in a manner of transferring data to be migrated to a destination network address, and thus such script is configured or generated based on the destination network address in the configuration information of the data to be migrated).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the function/process of pushing or transferring the encrypted data object to one of the cloud storage devices from the combination of Rawalkshatriya and Williamson by including mechanism of utilizing a script to transfer data to a specified destination network address from Masi, since a script is well-known and understood to one with ordinary skill in the art to perform certain computing tasks automatically.
In addition, Goodwin discloses: a client device generates a script for performing a task; communicate the script to a server, the server configured to execute the script to perform the task defined by the script (see Fig. 1, and Claim 18, “receiving a user-defined script for processing a content of HTTP reply data”. Also see “to prepare the module, an external script editor may be employed, and the module transferred to the reverse proxy application when completed” from lines 60-63 of col. 10).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the generation and execution processes of a script performing a data handling task from the combination of Rawalkshatriya, Williamson and Masi by including the mechanism of generating and executing a script at two different computing devices from Goodwin, and thus the combination of Rawalkshatriya, Williamson, Masi and Goodwin would disclose the missing limitations from Rawalkshatriya (note: before combining feature from Goodwin, the script at the combination of Rawalkshatriya, Williamson and Masi can be generated at either of user device or key server since it is silent at Masi to disclose the location to generate the script. However, Goodwin discloses a script to be transferred to a proxy server can be generated in either of user device or the proxy server, see lines 60-65 of col. 10 from Goodwin), since it is well-known and understood to utilize an external script editor to generate and transfer a script module to be executed at a proxy server (see lines 60-65 of col. 10 from Goodwin).

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further the combination of Rawalkshatriya, Williamson, Masi and Goodwin discloses: wherein the settings specify an encryption scheme for encrypting the file data for the migration dataset (see Figs. 2, 5, [0023], [0032] and [0037] from Rawalkshatriya; “Examples of the data objects/content/data can be, but not limited to, files, content of files, text/messages, documents, media files (audio files, image files, video files or the like) and so on” and “The encryption module 204 can be configured to encrypt the data objects when the user device 102 wants to upload the data objects to the at least one cloud device 106 a-106 n. For encrypting the data objects, the encryption module 204 derives a file encryption key (FEK) using the MSK”. The encryption with FEK would be considered as an encryption scheme for encrypting).

Regarding to Claim 12, the rejection of Claim 8 is incorporated and further the combination of Rawalkshatriya, Williamson, Masi and Goodwin discloses: wherein a token value to replace the portion having the target data comprises a bank account number (see [0045]-[0046] and [0050] from Williamson; “apply additional security features to data portions of the input data sources 102A-N that are determined to be sensitive based on the detected security level of the data portions”,  “Examples of security features that may be applied are encryption (e.g., via SHA, RSA, etc.), tokenization” and “determine that a data portion is sensitive data if it indicates one or more sensitive data types, including but not limited to … financial account numbers, such as an International Bank Account Number”. Note: it is well-known and understood that a tokenization mechanism to be applied to sensitive data/information at data security fields includes process of replacing or substituting the sensitive data/information with a token value).

Regarding to Claim 13, the rejection of Claim 8 is incorporated and further the combination of Rawalkshatriya, Williamson, Masi and Goodwin discloses: comprising generating the script using a network address and a data model corresponding to the storage location, the settings in the configuration information comprising the network address and the data model (see [0132] and [0136]-[0137] from Masi; “a custom data structure or script can be configured to transfer the contents of a local folder to a destination network address. The script can interface with the network connection (such as the web socket) in order to effectuate the transfer” and “transmit the at least one file to the network address of the remote computing device over the web socket connection (or other network connection)”. The script is configured or generated according to at least configuration information related to the destination address and the data model related to which local folder and which contents of the local folder are required to be transferred to the destination network address).

Regarding to Claim 14, the rejection of Claim 8 is incorporated and further the combination of Rawalkshatriya, Williamson, Masi and Goodwin discloses: comprising identifying sensitive information to tokenize within a database record (see [0031] and [0045]-[0046] from Williamson; “a data portion may be a cell in a database, table, or other data structure, a table in a database, a column or row in a database”, “apply additional security features to data portions of the input data sources 102A-N that are determined to be sensitive based on the detected security level of the data portions” and “Examples of security features that may be applied are encryption (e.g., via SHA, RSA, etc.), tokenization”, emphasis added).

Regarding to Claim 15, Claim 15 and is rejected for the same reason set forth in the rejections of Claims 8 and 13 above.

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further the combination of Rawalkshatriya, Williamson, Masi and Goodwin discloses: comprising processor-executable instructions that when executed, cause the system to: generate the script in accordance with a data model specified in the settings in the configuration information (see [0132] and [0136]-[0137] from Masi; “a custom data structure or script can be configured to transfer the contents of a local folder to a destination network address. The script can interface with the network connection (such as the web socket) in order to effectuate the transfer” and “transmit the at least one file to the network address of the remote computing device over the web socket connection (or other network connection)”. The script is configured or generated according to at least configuration information related to the destination address and the data model related to which local folder and which contents of the local folder are required to be transferred to the destination network address).

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further the combination of Rawalkshatriya, Williamson, Masi and Goodwin discloses: comprising processor-executable instructions that when executed, cause the system to: instruct a dedicated proxy computer to communicate the source data from the storage location (see Figs. 1, 5, [0028] and [0084]-[0085] from Rawalkshatriya. The key server is also a proxy computer).

Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rawalkshatriya et al. (US 20200280547 A1, hereafter Rawalkshatriya) in view of Williamson et al. (US 20180232528 A1, hereafter Williamson), Masi et al. (US 20190068687 A1, hereafter Masi) and Goodwin (US 7650392 B1) and further in view of Iijima et al. (US 20200387387 A1, hereafter Iijima).

Regarding to Claim 10, the rejection of Claim 8 is incorporated, the combination of Rawalkshatriya, Williamson, Masi and Goodwin does not disclose: generating an executable pipeline based upon the settings in the configuration information, the executable pipeline being operative to convert the file data.
However, Iijima discloses: logic operative to cause the processing circuit to generate an executable pipeline based upon the settings in the configuration information and apply the executable pipeline to perform corresponding operations (see [0008]; “automatically generates executable analytic pipelines for various execution engines based on analytical solution module metadata and user customization” and “deploys and executes analytic pipelines … on edge servers”. Also see [0042], [0050] and [0062]; “the standard description of the analytical operators and data pipeline (e.g., data flow) used”, “Flow Definition describes how to connect and integrate multiple operators in a pipeline or iteration” and “The Flow Wrapper Code Generator 207 generates the wrapper code for flow pipelining that can be executed on the targeted analytic platform”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the execution of encryption module from the combination of Rawalkshatriya, Williamson, Masi and Goodwin by including mechanism of implementing data operation task by executable pipeline from Iijima, and thus the combination of  Rawalkshatriya, Williamson, Masi, Goodwin and Iijima would disclose the missing limitations from the combination of Rawalkshatriya, Williamson, Masi and Goodwin, since executable pipeline is a well-known and understood implementation for executing a sequence of computing processes to be executed in parallel that the output stream of one process can be automatically fed as the input stream of the next one at the computing fields. 

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further the combination of Rawalkshatriya, Williamson, Masi, Goodwin and Iijima discloses: comprising adding or removing computing modules to the executable pipeline (see [0007]-[0008] from Iijima; “(1) automatically generate customizable analytical solution module templates; (2) generate deployable analytical solution modules after instantiations” and “a system that automatically generates executable analytic pipelines for various execution engines based on analytical solution module metadata and user customization ; (2) standard interfaces and protocols to bridge all pieces of work done by multiple roles in the development of industrial analytical applications; (3) a system that manages, deploys and executes analytic pipelines on cloud or edge servers”. If a system implementing the software module via executable pipelines, then the execution of the software module would inherently include adding the software module(s) to the executable pipeline for proper executions).

Regarding to Claim 19, the rejection of Claim 15 is incorporated and further Claim 19 is rejected for the same reason set forth in the rejection of Claim 10 above.

Regarding to Claim 20, the rejection of Claim 19 is incorporated and further Claim 20 is rejected for the same reason set forth in the rejection of Claim 11 above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rawalkshatriya et al. (US 20200280547 A1, hereafter Rawalkshatriya) in view of Williamson et al. (US 20180232528 A1, hereafter Williamson), Masi et al. (US 20190068687 A1, hereafter Masi) and Goodwin (US 7650392 B1) and further in view of Li (US 20210108972 A1).

Regarding to Claim 18, the rejection of Claim 15 is incorporated and further the combination of Rawalkshatriya, Williamson, Masi and Goodwin discloses: comprising processor-executable instructions that when executed, cause the system to: generate the script to load database records into a destination [database] (see [0132] from Masi and  [0031] from Williamson; “a data portion may be a cell in a database, table, or other data structure, a table in a database, a column or row in a database”. The contents at the local folder to transfer to the cloud storage device can be database records).
The combination of Rawalkshatriya, Williamson, Masi and Goodwin does not the destination is a destination database.
However, Li discloses: a module to load database records into a destination database (see [0011]; “transmits the local records of the local database directly/indirectly to the cloud server and synchronizes the local records of the local database with the global records of the cloud database of the cloud server”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of generating a script to perform action of loading database records to a destination cloud storage device from the combination of Rawalkshatriya, Williamson, Masi and Goodwin by including the system having module to perform action of loading local databases records to a destination cloud database from Li, and thus the combination of Rawalkshatriya, Williamson, Masi, Goodwin and Li would disclose the missing limitations from the combination of Rawalkshatriya, Williamson, Masi and Goodwin, since it would provide a system of transferring the source/local data object to a same type storage component to keep data consistence (see [0011] from Li).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196